Title: To George Washington from Royal Flint, 6 February 1780
From: Flint, Royal
To: Washington, George


          
            Sir
            morris Town Feby 6. 1780
          
          Having finished my service, under the late Comisary General, and having no further connection with the department, my authority, over the affairs of it, is at an end. My continuance here, in such a situation, will afford no advantage to the public, and consequently no great satisfaction to myself. The circumstances, that have occasioned my leaving the army, have no ways abated my wishes for its prosperity, or my zeal & inclination to serve it.
          I can give your Excellency no information, with respect to future supplies, so authentic as to be depended on. The revolutions, that are taking place in the departments, cast such a ⟨s⟩hade of confusion over the whole business that it is impossible at this time to form any conclusions, with certainty. It is probable the Legislature of Connecticut are taking measures to supply the army with beef. If they do not instantly give attention to this matter, I see no probability of the troops being fed with meat more than three or four weeks longer. How far the plans, that are adopted in some states, for affording supplies of grain, will effect the purpose, is beyound my power to determine. At present, there is some appearance of their being competent to the demands; yet there may, in the breaking up of winter, be

such obstructions in transporting provisions as will occasion a temporary scarcity or want.
          As it has been my ambition, in a public capacity, to merit your approbation; so now I am out of office, I shall be no less ambitious, in whatever situation I am, of manifesting my personal attachment to your Excellency. I am with great respect your Excellencys most obt hbl. Srvt
          
            Royal Flint
          
        